UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-5213



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIMARCO ANTONIO ALEXANDER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:04-cr-00137)


Submitted:   August 24, 2007            Decided:   September 14, 2007


Before TRAXLER and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith M. Stroud, Sr., Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Thomas Tullidge
Cullen, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dimarco Antonio Alexander pled guilty to possession with

intent to distribute five or more grams of cocaine base and using

or carrying a firearm in connection with a drug trafficking crime.

He was sentenced to 120 months on the possession charge and sixty

months consecutive for the firearm offense.             He now appeals. His

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), alleging that the sentence is unreasonable but

stating that there are no meritorious issues for review. Alexander

was advised of his right to file a supplemental brief; however, he

did not file such a brief.     Finding no reversible error, we affirm.

             We find that Alexander’s sentence, imposed within the

properly     calculated    advisory    guideline      range    and    applicable

statutory limits, is reasonable.         See United States v. Hughes, 401

F.3d 540, 546 (4th Cir. 2005).

           We have examined the entire record in this case in

accordance    with   the   requirements       of   Anders,    and    we   find   no

meritorious issues for appeal. Accordingly, we affirm. This court

requires counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may move

in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy of the motion was served on the


                                      - 2 -
client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -